PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Flow-Motion Research and Development Ltd.
Application No. 15/997,405
Filed: 4 Jun 2018
For: METHOD AND SYSTEM FOR MONITORING AND FEED-BACKING ON EXECUTION OF PHYSICAL EXERCISE ROUTINES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.37(a) filed June 6, 2022, to revive the above-identified application.

The petition is DISMISSED.

The above-identified application became abandoned for failure to timely file a complete reply to the Notice to File Corrected Application Papers (Notice) mailed on May 19, 2021.  This Notice set an extendable period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136 were obtained.  Accordingly, the application was abandoned on July 20, 2021.  The Office mailed a Notice of Abandonment on October 5, 2021.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item(s) (3).


In regard to item 3;

The petition is not signed in accordance with 37 CFR 1.33(b) which states; 

Amendments and other papers.  Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv), filed in the application must be signed by: 

                  (1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of §1.34 or 
(3) The applicant (§1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

Here, the petition appears to be signed on behalf of a juristic entity. A juristic entity (e.g., organizational assignee) must be represented by a patent practitioner even if the juristic entity is the applicant.  All papers submitted on behalf of a juristic entity must be signed by a patent practitioner. A juristic entity may sign substitute statements, small entity assertions, terminal disclaimers, powers of attorney, and submissions under 37 CFR 3.73(c) for an assignee to establish ownership of patent property if the assignee is not the original applicant.  See 37 CFR 1.31.
An unsigned amendment (or other paper) or one not properly signed by a person having authority to prosecute the application is not entered. Since the petition was not properly signed the petition is considered to not contain a proper statement of unintentional delay.  For that reason, the petition cannot be granted at this time.  
In sum, petitioner must submit a renewed petition signed by a patent practitioner not of record who acts in a representative capacity under the provisions 37 CFR 1.34, or a patent practitioner of record.  
Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Window located at:

U.S. Patent and Trademark Office
Customer Service Window Randolph Building 
401 Dulany Street 
Alexandria, VA 22314 

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Paula Britton at (571) 272-1556.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)